DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 3; “…an input signal of a key configured to activate the voice recognition function is received from the external electronic device”
(b)	Claim 20; “…an input signal of a key configured to activate the voice recognition function is received from the external electronic device…” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, Input Module 210, Paragraphs  0081-0082
(b) Fig. 2, Input Module 210, Paragraphs  0081-0082
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20100009719 A1 hereinafter, Oh ‘719) in combination with Chakladar et al. (UA 20170110117 A1 hereinafter, Chakladar ‘117).
Regarding claim 1; Oh ‘719 discloses an electronic device (Fig. 2, Mobile Terminal 100) comprising: 
a communication module (Fig. 1, Wireless Communication 110)
a display (Fig. 1, Display Module 151) 
a memory (Fig. 1, Memory 160) 
(Fig. 1, Controller 180) electrically connected to the communication module, the display, and the memory (i.e. Fig. 1 shows wherein the communication module, the display, and the memory are electrically connected.)
wherein the memory stores instructions that cause, when executed, the processor to: receive a voice recognition trigger command during a call while a call connection with an external electronic device is maintained (i.e. Automatically displaying a menu relating to a specific function by recognizing a user's voice command in a call mode, and for directly executing the menu, and a mobile terminal having the same. A mobile terminal may include a microphone configured to receive a user's voice in a video call mode, a display for displaying information, and a controller configured to recognize the voice, detect a voice command included in the voice, and automatically display a menu corresponding to the detected voice command on the display. See Abstract)
activate a voice recognition function, based on the trigger command (Fig. 5,Steps S101-S104 i.e. Once the voice recognition function is activated (Yes in S101) and the domain has been specified (S102), the controller 180 may determine whether the user has input a voice command (S103). Paragraph 0126); 
execute the voice recognition function, based on a voice received from the external electronic device (Fig. 5, Step S104 i.e. Fig. 6A shows a method for activating a voice recognition function of a mobile terminal. Paragraph 0022).
determine a function execution command corresponding to a recognized voice (i.e. After the controller 180 activates the voice recognition function (S101) and after the input voice command is input and stored in the memory 160, the controller 180 may immediately start the process for judging the meaning of the input voice command (S103). After the controller 180 determines the meaning of the input voice command in step S104, the controller 180 may output a result value of the meaning (S105). Paragraph 0128-0130);
and execute a function of the electronic device according to the determined function execution command (Fig. 5, Step S107 i.e. At Step S107, a function (menu) of the electronic device is executed and selected by the user (S107). Paragraph 0131).
As described above, Oh ‘719 discloses most everything except for specifically disclosing the trigger command. 
(i.e. A processor and a memory, wherein the memory stores at least one application program or a software program executing a voice instruction, which is triggered in response to a voice input, upon the performance, the memory stores instructions to allow the processor to sequentially receive a plurality of utterances including a first speech element from a first user through the at least one microphone, generate a voice recognition model of the first user on the basis of at least some of the plurality of utterances, See Abstract).
Oh ‘719 and Chakladar ‘117 are combinable because they are from same field of endeavor of speech systems (Chakladar ‘117 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Oh ‘719 by adding a voice recognition trigger command as taught by Chakladar ‘117. The motivation for doing so would have been advantageous because an electronic device may be enhanced when providing various data transmission services and various additional services as well as a voice communication service which will improve the device and perform as multimedia communication devices. Therefore, it would have been obvious to combine Oh ‘719 with Chakladar ‘117 to obtain the invention as specified.

Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 1. Therefore, Claim 15 is rejected on the same grounds as claim 1. 

Regarding claim 18; Oh ‘719 does not expressly disclose the limitation as expressed below.
Chakladar ‘117 discloses wherein the executing the voice recognition function by means of the voice received from the external electronic device comprises performing voice recognition, based on a voice received from the external electronic device, while the reception of an input signal (i.e. A processor and a memory, wherein the memory stores at least one application program or a software program executing a voice instruction, which is triggered in response to a voice input, upon the performance, the memory stores instructions to allow the processor to sequentially receive a plurality of utterances including a first speech element from a first user through the at least one microphone, generate a voice recognition model of the first user on the basis of at least some of the plurality of utterances, See Abstract).
Oh ‘719 and Chakladar ‘117 are combinable because they are from same field of endeavor of speech systems (Chakladar ‘117 at “Background”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Oh ‘719 by adding the limitations as taught by Chakladar ‘117. The motivation for doing so would have been advantageous because an electronic device may be enhanced when providing various data transmission services and various additional services as well as a voice communication service which will improve the device and perform as multimedia communication devices. Therefore, it would have been obvious to combine Oh ‘719 with Chakladar ‘117 to obtain the invention as specified


Allowable Subject Matter
1.	Claims 2-14, 16, 17, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claims 3-14 depend on indicated objected claim 2. Therefore, by virtue of their dependency, Claims 3-14 are also indicated as objected subject matter. 


Examiners Statement & Reasons for Indication of Objected Subject Matter
The cited reference (Oh ‘719) teaches a method for automatically displaying a menu relating to a specific function by recognizing a user's voice command in a call mode, and for directly executing the menu, and a mobile terminal having the same. A mobile terminal may include a microphone configured to receive a user's voice in a video call mode, a display for displaying information, and a controller configured to recognize the voice, detect a voice command included in the voice, and automatically display a menu corresponding to the detected voice command on the display.
The cited reference (Chakladar ‘117) teaches wherein an electronic device is provided including at least one microphone, a communication circuit, a processor and a memory, wherein the memory stores at least one application program or a software program executing a voice instruction, which is triggered in response to a voice input, upon the performance, the memory stores instructions to allow the processor to sequentially receive a plurality of utterances including a first speech element from a first user through the at least one microphone, generate a voice recognition model of the first user on the basis of at least some of the plurality of utterances, store the generated voice recognition model in the memory, and transmit the generated voice recognition model of the first user to the outside through the communication circuit so that a first external device uses the generated voice recognition model of the first user.
The cited references fail to disclose wherein wherein the instructions cause the processor to switch to a voice recognition mode during a call in which the voice recognition function is executed by means of voice data received from the external electronic device through a call Claims 2-14, 16, 17, 19 & 20 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
	Shin (US 20080097759 A1) - a method and apparatus for remotely controlling a second-party terminal in a portable terminal during call communication. The method includes transmitting a screen displayed in a display unit to the second-party terminal when a remote control event is created, and recognizing a speech signal transmitted from the second-party terminal and executing an operation corresponding to the speech signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677